DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (hereinafter “Ozeki”, US Pat No. 2016/0357294).
As per claim 1, Ozeki disclosed a cover member (see fig. 1/no. 1, cover glass) used to cover a display device, the cover member comprising a first main surface (see at least fig. 33/no. 18) arranged at a visually recognized side; a second main surface (see at least fig. 6/no. 19) arranged opposite to the first main surface; a first light 
As per claim 3, Ozeki disclosed an antireflection film arranged on the first main surface of the first light transmission portion (see 0037 and 0313).
As per claim 4, Ozeki disclosed the cover member further includes an intermediate portion (see fig. 33/no. 9)  located between the first light transmission portion and the second light transmission portion, the intermediate portion includes a light shielding layer (see fig. 33/no. 32) arranged on the second main surface of the intermediate portion, and an arithmetic mean surface height (Sa) of the first main surface on the intermediate portion is a value closer to the arithmetic mean surface height (Sa) of the first main surface on the first light transmission portion than the arithmetic mean surface height (Sa) of the first main surface on the second light transmission portion (see fig. 33-fig. 37, 0291-0296, the cover member further comprises an intermediate section (the part of the thin section 13 in which the second 
As per claim 5, Ozeki disclosed an antireflection film arranged on the first main surface of the intermediate portion and the second light transmission portion (see 0037 and 0313).
As per claims 6-7, as stated above in claim 1, Ozeki further disclosed the display device includes a display panel (see at least fig. 18/no. 1) and a functional unit (see fig. 18/no. 40, 42, 44, 0005, optical sensor) that is not the display panel, the first light transmission portion (see at least fig. 18, thin section 13, 0173, and 0177) of the cover member is arranged to cover the display panel of the display device, and the second light transmission portion see at least fig. 18, thick section 17, 0173-0174) of the cover member is arranged to cover the functional unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (hereinafter “Ozeki”, US Pat No. 2016/0357294).
As per claim 2, Ozeki disclose variation of the arithmetic mean surface height (Sa) of the first main surface on the second light transmission portion but not explicitly less than 20 nm. However, such thickness at less than 20 nm is merely a design preference.

Response to Arguments
Applicant's arguments filed on 01/27/21 have been fully considered but they are not persuasive.
The Applicant’s stated that “nowhere does Ozeki teach or disclose a “first main surface on [a] second light transmission portion having an arithmetic mean surface height (Sa) that is smaller than an arithmetic mean surface height (Sa) of the first main surface on a first light transmission portion,” as required by claim 1. In other words, while Ozeki discusses the arithmetic mean roughness of the front surface of the thin portion, nowhere does Ozeki discuss the arithmetic”. In response to the Applicant, as .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 27, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643